


110 HR 3587 IH: To establish a program to assist homeowners experiencing

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3587
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Fattah (for
			 himself, Ms. Jackson-Lee of Texas,
			 Mr. Towns,
			 Mr. Kennedy,
			 Ms. Schakowsky,
			 Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. Kucinich,
			 Mr. Ellison, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To establish a program to assist homeowners experiencing
		  unavoidable, temporary difficulty making payments on mortgages insured under
		  the National Housing Act.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowners’ Emergency Mortgage Assistance Act.
		2.Mortgage
			 emergency assistance program
			(a)In
			 GeneralThe Secretary shall establish a program to make payments
			 on a mortgage insured under the National Housing
			 Act for a 1- to 4-family residence when—
				(1)the mortgagee has
			 given the mortgagor notice in accordance with section 3(b) that it intends to
			 foreclose the mortgage;
				(2)at
			 least 2 full monthly installments due on the mortgage are unpaid after the
			 application of any partial payments that may have been accepted but not yet
			 applied to the mortgage account;
				(3)the mortgagor is
			 suffering financial hardship due to circumstances beyond the control of the
			 mortgagor which render the mortgagor unable to correct the delinquency on the
			 mortgage and unable to make full mortgage payments before the expiration of the
			 60-day period beginning on the date that notice was sent to the mortgagor in
			 accordance with section 3(b);
				(4)there is a
			 reasonable prospect that the mortgagor will be able to resume full mortgage
			 payments not later than 36 months after the beginning of the period for which
			 assistance payments are provided and to pay the mortgage in full by its
			 maturity date or by a later date agreed upon by the mortgagee;
				(5)the property
			 mortgaged is the mortgagor’s principal place of residence;
				(6)the mortgagor does
			 not own other property which is subject to a mortgage insured or held by the
			 Secretary;
				(7)the mortgagor has
			 applied to the Secretary for assistance in accordance with section 4;
			 and
				(8)the mortgagor has
			 not been more than 60 days in arrears on a residential mortgage within the
			 2-year period preceding the delinquency for which assistance is requested,
			 unless the mortgagor can demonstrate that the prior delinquency was the result
			 of financial hardship due to circumstances beyond the control of the
			 mortgagor.
				(b)Effect of
			 Finding of IneligibilityIf, after reviewing an application for
			 assistance submitted in accordance with section 4, the Secretary determines
			 that the mortgagor has not met the conditions of eligibility described in
			 subsection (a), the mortgagor shall be prohibited from reapplying for
			 assistance under this Act until the expiration of the 6-month period beginning
			 on the date of such determination unless there is a material change in the
			 financial circumstances of the mortgagor.
			(c)Determination
			 Relating to Financial HardshipIn determining whether a financial
			 hardship (which may be caused by a reduction in income or an increase in
			 expenses, or both) is due to circumstances beyond the control of a mortgagor,
			 the Secretary may consider information regarding the mortgagor’s employment
			 record, credit history, and current income. Such circumstances shall include,
			 but not be limited to—
				(1)loss of job of a
			 member of the household;
				(2)salary, wage or
			 earnings reduction of a member of the household;
				(3)injury, disability
			 or illness of a member of the household;
				(4)divorce or
			 separation in the household; or
				(5)death of a member
			 of the household.
				(d)Housing
			 Counseling AgenciesThe Secretary shall designate and approve
			 nonprofit housing counseling agencies in each State to be available to assist
			 the Secretary in implementing the program established pursuant to subsection
			 (a) of this section and to section 4(b)(1)(A). Nonprofit housing agencies
			 designated and approved under this subsection shall provide assistance to an
			 eligible mortgagor during the entire period that such mortgagor receives
			 assistance under this Act.
			3.Legal
			 action
			(a)Conditions Under
			 Which Legal Action Is ProhibitedExcept as otherwise provided in
			 the Act, a mortgagee of a mortgage which is insured under the
			 National Housing Act for a 1- to
			 4-family residence may not accelerate the maturity of or commence any legal
			 action regarding such a mortgage (including, but not limited to, mortgage
			 foreclosure to recover under such obligation) or take possession of any
			 security of the mortgagor for such mortgage obligation unless the mortgagee has
			 sent to the mortgagor notice pursuant to subsection (b). In addition, the
			 mortgagee may not take such action—
				(1)before the
			 expiration of the 30-day period beginning on the date that notice of the intent
			 to take such action was sent to the mortgagor in accordance with subsection
			 (b);
				(2)before the
			 expiration of the 30-day period beginning on the date of the initial meeting
			 between the mortgagor and an approved counseling agency held in accordance with
			 section 4(a);
				(3)if an application
			 for such assistance under this Act has been submitted to the Secretary on
			 behalf of the mortgagor and such application—
					(A)is pending;
			 or
					(B)has been approved
			 but payments have not yet been made toward the mortgage; or
					(4)if payment toward
			 the mortgage is being made under this Act.
				(b)Requirements of
			 NoticeThe Secretary shall issue regulations that include, but
			 are not limited to, a uniform notice under this section. Such notice shall be
			 in plain language and shall—
				(1)inform the
			 mortgagor in large bold type that he or she may be eligible for temporary
			 assistance in making mortgage payments;
				(2)include an
			 explanation of the mortgage assistance program under this Act;
				(3)inform the
			 mortgagor that to apply for mortgage assistance, he or she shall attend a
			 meeting in accordance with section 4(a) within 30 days of the date of the
			 notice;
				(4)include the legal
			 action intended and the basis therefore;
				(5)include a list of
			 approved counseling agencies located in the State in which the mortgagor
			 resides;
				(6)be sent via first
			 class mail to the last known address of the mortgagor; and
				(7)be
			 subject to such other requirements as prescribed by the Secretary.
				4.Application for
			 assistance
			(a)Meeting
				(1)In
			 generalTo apply for assistance under this Act, not later than 30
			 days after receiving notice in accordance with section 3(b), a mortgagor shall
			 attend a face to face meeting with the mortgagee or an approved counseling
			 agency to attempt to prevent legal action for which the notice was sent by
			 restructuring the mortgage payment schedule. A meeting under this paragraph may
			 be conducted over the telephone under circumstances prescribed by the
			 Secretary.
				(2)NoticeIf
			 the mortgagor meets with the approved counseling agency within the period
			 specified in paragraph (1), the approved counseling agency shall send notice of
			 the meeting which includes, but is not limited to, the date of the meeting, to
			 the mortgagee not later than 5 business days after the meeting.
				(b)Preparation;
			 Submission
				(1)In
			 generalIf the mortgagor is not able to resolve the default and
			 prevent foreclosure before the expiration of the 30-day period beginning on the
			 date of the meeting, the mortgagor may file an application for mortgage
			 assistance under this Act. At the request of the mortgagor, an approved
			 counseling agency shall—
					(A)assist the
			 mortgagor in preparing an application for assistance under this Act; and
					(B)not later than 30
			 days after the mortgagor initially requests assistance in the preparation of
			 the application, submit the completed application to the Secretary.
					(2)FeesThe
			 Secretary may pay approved counseling agencies a fee, in an amount determined
			 by the Secretary, for rendering assistance pursuant to this Act.
				(c)Notice to
			 MortgageeIf the approved counseling agency submits an
			 application for assistance to the Secretary on behalf of a mortgagor, the
			 approved counseling agency shall, not later than 5 business days after
			 submitting the application, inform the mortgagee of the date that the
			 application was submitted.
			(d)Form;
			 ContentsAn application for assistance under this Act shall be
			 submitted on a form prescribed by the Secretary and shall include a financial
			 statement disclosing all assets and liabilities of the mortgagor, whether
			 singly or jointly held, and all household income regardless of source.
			(e)Effect of
			 MisrepresentationA mortgagor who intentionally misrepresents any
			 financial information in connection with the filing of an application for
			 assistance under this Act may be denied assistance and required to immediately
			 repay any amount of assistance received, and the mortgagee may, at any time
			 thereafter, take any legal action to enforce the mortgage without any further
			 restrictions or requirements under this Act.
			(f)AvailabilityAn
			 application for assistance under this Act may be obtained from an approved
			 counseling agency.
			(g)Determination on
			 Application
				(1)Time
			 periodThe Secretary shall determine eligibility of a mortgagor
			 for assistance under this Act not later than 60 days after receipt of the
			 application of the mortgagor.
				(2)NotificationNot
			 later than 5 business days after making the determination on an application for
			 assistance, the Secretary shall notify the mortgagor and the mortgagee as to
			 whether the application has been approved or disapproved.
				5.Assistance
			 payments by Secretary
			(a)Amount To Bring
			 Mortgage CurrentIf the Secretary determines that a mortgagor is
			 eligible for assistance under this Act, the Secretary shall pay to the
			 mortgagee from the Mutual Mortgage Insurance Fund the full amount due to the
			 mortgagee pursuant to the terms of the mortgage without regard to any
			 acceleration under the mortgage, or the full amount of any alternative mortgage
			 payments agreed to by the mortgagee and mortgagor on the date that the
			 application is approved by the Secretary. This amount shall include the amount
			 of principal, interest, taxes, assessments, ground rents, hazard insurance, any
			 mortgage insurance or credit insurance premiums, and reasonable attorneys’ fees
			 incurred by such mortgagee in relation to the arrearage.
			(b)Monthly
			 Assistance Payments
				(1)In
			 generalThe Secretary shall make monthly mortgage assistance
			 payments to the mortgagee on behalf of the mortgagor pursuant to this
			 Act.
				(2)Obligation of the
			 mortgagorA mortgagor on whose behalf the Secretary is making the
			 mortgage assistance payments shall pay monthly payments to the Secretary. Such
			 payments shall be in an amount which will cause the mortgagor’s total housing
			 expense not to exceed 35 percent of the mortgagor’s net effective income. This
			 shall be the maximum amount the mortgagor can be required to pay during the 36
			 months a mortgagor is eligible for mortgage assistance.
				(3)Obligation of
			 the secretaryUpon receipt of this payment from the mortgagor,
			 the Secretary or the Secretary’s duly authorized agent shall send the total
			 mortgage payment directly to the mortgagee.
				(c)Review Upon
			 DelinquencyIf the mortgagor fails to pay to the Secretary any
			 amounts due directly from the mortgagor under this section not later than 15
			 days after such due date, the Secretary or its designated agent shall review
			 the mortgagor’s financial circumstances to determine whether a delinquency in
			 payments due from the mortgagor under this section or section 6 is the result
			 of a change in the mortgagor’s financial circumstances since the payment amount
			 was last determined. If the delinquency is not the result of a change in the
			 mortgagor’s financial circumstances, the Secretary shall terminate future
			 mortgage assistance payments and the mortgagee may, at any time thereafter,
			 take any legal action to enforce its mortgage without any further restriction
			 or requirement. If the delinquency is the result of such a change, the
			 Secretary shall modify the mortgagor’s required payments to the Secretary as
			 the Secretary shall determine.
			(d)Period for
			 AssistancePayments under this Act shall be provided for a period
			 not to exceed 36 months, either consecutively or nonconsecutively. The
			 Secretary shall establish procedures for periodic review of the mortgagor’s
			 financial circumstances for the purpose of determining the necessity for
			 continuation, termination, or adjustment of the amount of the payments.
			6.Repayment of
			 assistance
			(a)Assistance
			 LoanThe amount by which the assistance payments made by the
			 Secretary to the mortgagee exceeds the amount of payments made by the mortgagor
			 to the Secretary shall be a loan by the Secretary to the mortgagor. The loan
			 shall be evidenced by such documents as the Secretary shall determine necessary
			 to protect the interests of the United States.
			(b)Repayment of
			 Assistance LoanBefore making assistance payments under this Act
			 on behalf of a mortgagor, the Secretary shall enter into an agreement with the
			 mortgagor for repayment of all mortgage assistance made by the Secretary under
			 section 5, plus interest as provided in subsection (c). The agreement shall
			 provide for monthly payments by the mortgagor to the Secretary which (1) shall
			 begin once the Secretary has determined that continuation of mortgage
			 assistance payments to the mortgagee is unnecessary, and (2) shall be in an
			 amount determined as follows:
				(1)Housing expense
			 less than 35 percentIf the mortgagor’s total housing expense is
			 less than 35 percent of the mortgagor’s net effective income, the mortgagor
			 shall pay to the Secretary the difference between 35 percent of the mortgagor’s
			 net effective income and the mortgagor’s total housing expense unless otherwise
			 determined by the Secretary after examining the mortgagor’s financial
			 circumstances and ability to contribute to repayment of the mortgage
			 assistance.
				(2)Housing expense
			 greater than 35 percentIf the mortgagor’s total housing expense
			 is more than 35 percent of the mortgagor’s net effective income, repayment of
			 the mortgage assistance shall be deferred until the mortgagor’s total housing
			 expense is less than 35 percent of the mortgagor’s net effective income.
				(3)When mortgage
			 paid in fullNotwithstanding paragraphs (1) and (2), if repayment
			 of mortgage assistance is not made by the date that the mortgage is paid in
			 full, the mortgagor shall make mortgage assistance repayments in an amount not
			 less than the previous regular mortgage payment until the mortgage assistance
			 is repaid.
				(c)InterestInterest
			 shall accrue on all mortgage assistance made under this Act at the rate
			 determined monthly by the Secretary of the Treasury to be equal to the then
			 current average yield on outstanding 30-year bonds issued by the Secretary of
			 the Treasury under section 3102 of title 31, United States Code, and shall
			 accrue only during the period in which the mortgagor is required to make
			 repayment under this section.
			(d)Lien To Secure
			 Repayment of AssistanceRepayment of amounts owed to the
			 Secretary from a mortgagor shall be secured by a mortgage lien on the property
			 and by such other obligation as the Secretary may require. The lien or other
			 security interest of the Secretary shall not be deemed to take priority over
			 any other secured lien or secured interest in effect against the mortgagor’s
			 property on the date assistance payments begin. The Secretary may allow
			 subordination of the mortgage assistance lien only if such subordination is
			 necessary to permit the mortgagor to obtain a home improvement loan for repairs
			 necessary to preserve the property.
			(e)Time for
			 RepaymentPayments under this section shall be made by the
			 mortgagor to the Secretary not later than 14 days after each mortgage payment
			 is due under the mortgage (or in the case of repayment after the mortgage has
			 been paid in full, not later than the date the mortgage payments were due under
			 the mortgage).
			7.DefinitionsFor the purposes of this Act, the following
			 definitions apply:
			(1)Approved
			 counseling agencyThe term approved counseling
			 agency means a nonprofit housing counseling agency approved by the
			 Secretary pursuant to section 2(e).
			(2)Gross household
			 incomeThe term gross household income means the
			 total income of a mortgagor, the mortgagor’s spouse, children residing in the
			 same residence as the mortgagor, and any other person living in such residence
			 that is declared by the mortgagor as a dependent for Federal income tax
			 purposes.
			(3)HouseholdThe
			 term household means a mortgagor, the mortgagor’s spouse, children
			 residing in the same residence as the mortgagor, and any other person living in
			 such residence that is declared by the mortgagor as a dependent for Federal
			 income tax purposes.
			(4)Housing
			 expenseThe term housing expense means the sum of
			 the mortgagor’s monthly maintenance, utility, and hazard insurance expense,
			 taxes, and required mortgage payments, including escrows.
			(5)Mortgagee;
			 mortgagorThe terms mortgagee and
			 mortgagor have the meanings given such terms in section 201 of the
			 National Housing Act (12 U.S.C.
			 1707).
			(6)Net effective
			 incomeThe term net effective income means the gross
			 household income of the mortgagor, less city, State, and Federal income and
			 social security taxes.
			(7)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			
